DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/22.
Applicant's election with traverse of Group I in the reply filed on 1/26/22 is acknowledged.  The traversal is on the ground(s) that there is not burden in searching both inventions.  This is not found persuasive because the inventions have acquired different classifications and a search for one invention would not necessarily encompass both inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnier et al. (US 2016/0265143).
Claims 1, 2, 4 and 5:  Garnier teaches a process of forming a high temperature composite fiber (Abst.; ¶ 0007), comprising the steps of: chemically bonding a metal oxide to a carbon fiber template at a first temperature (¶ 0071) and processing the fiber at 1000-2200˚C to form the high temperature fiber (¶ 0071).  Garnier does not expressly state the first temperature, but does indicate that it is low enough that the water does not evaporate, so it is implicit that the first temperature is lower than the second temperature of 1000-2200˚C.
Claim 3:  Garnier teaches that the carbon template fiber is a hollow tube (¶ 0071).  It is inherent that the coating must occur on either the inside, outside or both inside and outside of the tube as these are the only possibilities.
Claims 8 and 9:  Garnier teaches that the whole fiber (i.e. claimed consists of the central portion) is doped (¶ 0072).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0040581) in light of Kayaci et al. (Appl. Mater. Interfaces 4, pp. 6185-94).
Claims 1, 2 and 4-6: Kim teaches a process of forming high temperature fibers (Abst.; ¶ 0257) comprising the steps of: bonding a first material to aluminum oxide fiber templates via atomic layer deposition (¶¶ 0086-0089) at a first temperature; and thermally processing the fiber at a temperature of 500˚C to form the high temperature fiber (¶¶ 0086-0089; 0257).
Kim fails to expressly teach what the bonded material comprises.  Kim, however, does teach that the fibers are designed for use in biomedical applications (¶ 0231).  Kayaci teaches a process of treating fibers via ALD to form fibers suitable for biomedical applications (p. 6185) and explains that the material deposited via ALD is a metal oxide (Abst.).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a metal oxide as the deposited material with the predictable expectation of success.

Claim 7:  Kim teaches that the fiber is pretreated (¶ 0084).
Claims 8 and 9:  Kim teaches that the fiber consists of a central portion which is doped (¶¶ 0089, 0195).
Claims 10 and 11:  Kim teaches that the fiber consists of a central portion with multiple phases (¶¶ 0195-0196).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712